DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the score" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the score" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 10-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Comprehensive Survey on Machine Learning for Networking: Evolution, applications and Research Opportunities”, Boutaba et al. (referred hereafter Boutaba et al.).
Referring to claim 1, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3) comprising:
receiving first information related to data (Figure 3) to be read by the at least one APM agent located at the at least one server (page 6, 1st col., line 1 to 2nd col., line 11; pages 6-7, 2.2 Data Collection section; Figure 3; Tables 6-7; page 24, 4.2 Host Behavior-Based Traffic Classification section), the first information being information based on which the at least one APM agent or the at least one server determines whether the data is a data type (pages 31-32, 4.3.5 NFV and SDN for Traffic Classification section; pages 32-33, 4.4 Summary section);
generating second information by assigning a score to the first information using at least one machine learning procedure (pages 28-30, 4.3.3 Early and Sub-Flow-Based Traffic Classification section; pages 33-35, 5 Traffic Routing section; pages 35-39, 5.1 Routing As a Decentralized Operation Function section; Table 9; page 39, 5.2 Routing As a Partially Decentralized Operation Function section);
classifying whether the data is the data type based on the second information, the classification including a programming language relation (Figures 1-2; pages 8-11, 2.5 Performance Metrics and Model Validation section; pages 18-19, 4 Traffic Classification section; pages 19-24, 4.1 Payload-Based Traffic Classification section; Table 4-8; pages 24-25, 4.2 Host Behavior-Based Traffic Classification section; pages 24-, 4.3 Flow Feature-Based Traffic Classification section; pages 25-27, 4.3.1 Supervised Complete Flow Feature-Based Traffic Classification section), wherein:
pages 41-45, 6.2 Queue Management section; pages 52-56, 7.1 Admission Control section; pages 60-61, 8.2 Detecting Fault section), and
 the data is assigned no relation to a known programming language if the score is below the programming language threshold (pages 41-45, 6.2 Queue Management section; pages 52-56, 7.1 Admission Control section; pages 60-61, 8.2 Detecting Fault section); and
determining at least one data plugin associated with the data based on the classification (pages 28-30, 4.3.3 Early and Sub-Flow-Based Traffic Classification section). 
As to claim 2, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the computer arrangement is further configured to classify the data to be the data type when the score meets or exceeds a score threshold (pages 41-45, 6.2 Queue Management section; pages 52-56, 7.1 Admission Control section; pages 60-61, 8.2 Detecting Fault section). 
Referring to claim 3, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the computer arrangement is further configured to determine if the data is labeled as the data type prior to classify the data (Figure 3; page 5, 2nd col., 2nd para.; pages 19-24, 4.1 Payload-Based Traffic Classification section). 
As to claim 4, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is Abstract; Figure 3), wherein the computer arrangement is configured to generate the second information based on the first information, the first information further including at least one of (i) at least one log associated with the data (pages 27-28, 4.3.2 Unsupervised Complete Flow Feature-Based Traffic Classification section), (ii) transaction data associated with the data (pages 56-58, 7.2 Resource Allocation section), (iii) server metrics associated with the data (pages 56-58, 7.2 Resource Allocation section), (iv) at least one time stamp associated with the data (pages 31-32, 4.3.5 NFV and SDN for Traffic Classification section), (v) infrastructure data associated with the data (page 88, 11.2.3 Architectures for ML-Driven Networking section), (vi) domain knowledge (pages 17-18, 3.2 Traffic Prediction As a Non-TSF Problem section), or (vii) environment knowledge (pages 17-18, 3.2 Traffic Prediction As a Non-TSF Problem section). 
Referring to claim 5, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the computer arrangement is further configured to generate the second information using at least one natural language processing procedure (page 14, 1st col., last para.; Table 3; pages 8-11, 2.5 Performance Metrics and Model Validation section). 
As to claim 10, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the computer arrangement is configured to classify the data as the data type if the score is above a particular threshold (pages 41-45, 6.2 Queue Management section; pages 52-56, 7.1 Admission Control section; pages 60-61, 8.2 Detecting Fault section). 
Referring to claim 11, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one Abstract; Figure 3), wherein the score is a probability (pages 28-30, 4.3.3 Early and Sub-Flow-Based Traffic Classification section; pages 33-35, 5 Traffic Routing section; pages 35-39, 5.1 Routing As a Decentralized Operation Function section; Table 9; page 39, 5.2 Routing As a Partially Decentralized Operation Function section). 
As to claim 12, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the computer arrangement is further configured to store the first information in a collector prior to generating the second information (Figure 3; page 6, 1st col., line 1 to 2nd col., line 11; pages 6-7, 2.2 Data Collection section; Figure 3; Tables 6-7; page 24, 4.2 Host Behavior-Based Traffic Classification section). 
Referring to claim 13, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the computer arrangement is further configured to modify the data stored in the collector based on the classification (Figures 1-2; pages 8-11, 2.5 Performance Metrics and Model Validation section; pages 18-19, 4 Traffic Classification section; pages 19-24, 4.1 Payload-Based Traffic Classification section; Table 4-8; pages 24-25, 4.2 Host Behavior-Based Traffic Classification section; pages 24-, 4.3 Flow Feature-Based Traffic Classification section; pages 25-27, 4.3.1 Supervised Complete Flow Feature-Based Traffic Classification section). 
As to claim 14, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the at least one server is a live server (pages 24-25, 4.2 Host Behavior-Based Traffic Classification section). 
Abstract; Figure 3), comprising:
a computer hardware arrangement (Abstract; Figure 3) configured to:
receive first information related to data (Figure 3) to be read by the at least one APM agent located at the at least one server (page 6, 1st col., line 1 to 2nd col., line 11; pages 6-7, 2.2 Data Collection section; Figure 3; Tables 6-7; page 24, 4.2 Host Behavior-Based Traffic Classification section), the first information being information based on which the at least one APM agent or the at least one server determines whether the data is a data type (pages 31-32, 4.3.5 NFV and SDN for Traffic Classification section; pages 32-33, 4.4 Summary section);

determine if the first information is associated with at least one known data type (pages 31-32, 4.3.5 NFV and SDN for Traffic Classification section; pages 32-33, 4.4 Summary section);
generate second information by assigning a score to the first information using at least one machine learning procedure (pages 28-30, 4.3.3 Early and Sub-Flow-Based Traffic Classification section; pages 33-35, 5 Traffic Routing section; pages 35-39, 5.1 Routing As a Decentralized Operation Function section; Table 9; page 39, 5.2 Routing As a Partially Decentralized Operation Function section);
classify whether the data is the data type based on the second information, the classification including a programming language relation (Figures 1-2; pages 8-11, 2.5 Performance Metrics and Model Validation section; pages 18-19, 4 Traffic Classification section; pages 19-24, 4.1 Payload-Based Traffic Classification section; Table 4-8; pages 24-25, 4.2 Host Behavior-Based Traffic Classification section; pages 24-, 4.3 Flow Feature-Based Traffic Classification section; pages 25-27, 4.3.1 Supervised Complete Flow Feature-Based Traffic Classification section), wherein:
the data is assigned a relation to a known programming language if the score is above a programming language threshold (pages 41-45, 6.2 Queue Management section; pages 52-56, 7.1 Admission Control section; pages 60-61, 8.2 Detecting Fault section), and
pages 41-45, 6.2 Queue Management section; pages 52-56, 7.1 Admission Control section; pages 60-61, 8.2 Detecting Fault section); and
store the data in a collector based on the classification (pages 28-30, 4.3.3 Early and Sub-Flow-Based Traffic Classification section). 
As to claim 16, Boutaba et al. disclose a system for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 3), wherein the computer hardware arrangement is further configured to assign at least one data plugin (e.g.,) to the data based on the classification (pages 28-30, 4.3.3 Early and Sub-Flow-Based Traffic Classification section). 
Referring to claim 17, Boutaba et al. disclose a system for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 3), wherein the computer hardware arrangement is configured to generate the second information based on at least one of (i) at least one log associated with the data (pages 27-28, 4.3.2 Unsupervised Complete Flow Feature-Based Traffic Classification section), (ii) transaction data associated with the data (pages 56-58, 7.2 Resource Allocation section), (iii) server metrics associated with the data (pages 56-58, 7.2 Resource Allocation section), (iv) at least one time stamp associated with the data (pages 31-32, 4.3.5 NFV and SDN for Traffic Classification section), (v) infrastructure data associated with the data (page 88, 11.2.3 Architectures for ML-Driven Networking section), (vi) domain knowledge (pages 17-18, 3.2 Traffic Prediction As a Non-TSF Problem section), or (vii) environment knowledge (pages 17-18, 3.2 Traffic Prediction As a Non-TSF Problem section).
As to claim 18, Boutaba et al. disclose a method for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), comprising:
receiving first information related to data (Figure 3) to be read by the at least one APM agent located at the at least one server (page 6, 1st col., line 1 to 2nd col., line 11; pages 6-7, 2.2 Data Collection section; Figure 3; Tables 6-7; page 24, 4.2 Host Behavior-Based Traffic Classification section), the first information being information based on which the at least one APM agent or the at least one pages 31-32, 4.3.5 NFV and SDN for Traffic Classification section; pages 32-33, 4.4 Summary section);

determining if the first information is associated with at least one known data type (pages 31-32, 4.3.5 NFV and SDN for Traffic Classification section; pages 32-33, 4.4 Summary section);
generating second information by assigning a score to the first information using at least one machine learning procedure (pages 28-30, 4.3.3 Early and Sub-Flow-Based Traffic Classification section; pages 33-35, 5 Traffic Routing section; pages 35-39, 5.1 Routing As a Decentralized Operation Function section; Table 9; page 39, 5.2 Routing As a Partially Decentralized Operation Function section);
classifying whether the data is the data type based on the second information, the classification including a programming language relation (Figures 1-2; pages 8-11, 2.5 Performance Metrics and Model Validation section; pages 18-19, 4 Traffic Classification section; pages 19-24, 4.1 Payload-Based Traffic Classification section; Table 4-8; pages 24-25, 4.2 Host Behavior-Based Traffic Classification section; pages 24-, 4.3 Flow Feature-Based Traffic Classification section; pages 25-27, 4.3.1 Supervised Complete Flow Feature-Based Traffic Classification section), wherein:
the data is assigned a relation to a known programming language if the score is above a programming language threshold (pages 41-45, 6.2 Queue Management section; pages 52-56, 7.1 Admission Control section; pages 60-61, 8.2 Detecting Fault section), and
 the data is assigned no relation to a known programming language if the score is below the programming language threshold (pages 41-45, 6.2 Queue Management section; pages 52-56, 7.1 Admission Control section; pages 60-61, 8.2 Detecting Fault section); and
modifying the data based on the classification (pages 25-27, 4.3.1 Supervised Complete Flow Feature-Based Traffic Classification section; pages 28-30, 4.3.3 Early and Sub-Flow-Based Traffic Classification section). 
Referring to claim 19, Boutaba et al. disclose a method for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), wherein the generating of the second information includes applying at least one machine learning procedure to the first information (pages 28-30, 4.3.3 Early and Sub-Flow-Based Traffic Classification section; pages 33-35, 5 Traffic Routing section; pages 35-39, 5.1 Routing As a Decentralized Operation Function section; Table 9; page 39, 5.2 Routing As a Partially Decentralized Operation Function section). 
As to claim 20, Boutaba et al. disclose a method for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), wherein the at least one machine learning procedure includes at least one convolutional neural network (page 13, 1st col., last para. to 2nd col., 1st para.; pages 25-27, 4.3.1 Supervised Complete Flow Feature-Based Traffic Classification section). 
Referring to claim 21, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the computer arrangement is further configured to apply a temporary label to the data type prior to classifying the data (Figure 3; page 5, 2nd col., 2nd para.; pages 19-24, 4.1 Payload-Based Traffic Classification section).
As to claim 22, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the at least one machine learning procedure includes at least one neural network (page 13, 1st col., last para. to 2nd col., 1st para.; pages 25-27, 4.3.1 Supervised Complete Flow Feature-Based Traffic Classification section).
Referring to claim 23, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the computer arrangement is further configured to feed the neural network into a nearest neighbor solution to Figure 2; pages 3-6, 2.1 Learning Paradigms section; Table 1; pages 25-27, 4.3.1 Supervised Complete Flow Feature-Based Traffic Classification section). 
As to claim 24, Boutaba et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Abstract; Figure 3), wherein the first information includes at least one of a file extension associated with the data, a structure of the data, or a metadata related to the data (pages 19-24, 4.1 Payload-Based Traffic Classification section).
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-5 and 10-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/TOAN M LE/Primary Examiner, Art Unit 2864